United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3965
                                    ___________

United States of America,            *
                                     *
                  Appellee,          * Appeal from the United States
                                     * District Court for the District
      v.                             * of Nebraska.
                                     *
Adrian Carillo-Guzman, also known    *      [UNPUBLISHED]
as Wesley Unknown,                   *
                                     *
                  Appellant.         *
                                ___________

                              Submitted: December 15, 2000

                                   Filed: December 20, 2000
                                    ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       In this direct criminal appeal, Adrian Carillo-Guzman seeks to withdraw his
guilty plea to a drug conspiracy charge, arguing the district court did not inquire
expressly whether he understood the Spanish translation of his change-of-plea
proceeding. Given Carillo-Guzman's answers to the questions contained in his petition
to plead guilty and posed at the change-of-plea hearing, as well as the availability of
a Spanish interpreter before the hearing and the presence of two interpreters at the
hearing, we are confidant Carillo-Guzman understood the proceeding. See United
States v. Martinez-Cruz, 186 F.3d 1102, 1104-05 (8th Cir. 1999).

     Accordingly, we affirm.

     A true copy.

           Attest:

                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -2-